Citation Nr: 1804277	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee stress fracture.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2000 to November 2000.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Fort Harrison, Montana.  

In April 2014, a video hearing was held before the undersigned.  A transcript of that hearing is of record.  

In a March 2017 Board decision, among other things, the Board granted the Veteran service connection for a back disorder and remanded the claim for an increased rating for residuals of right knee stress fracture for a new knee examination that complied with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's claim of entitlement to total disability rating due to individual unemployability (TDIU) was intertwined with these claims and was also remanded, but while in remand status, it was further requested that the RO obtain an opinion as to the extent that all service-connected disability impacted on the Veteran's employment.  

In a March 2017 rating decision, the RO assigned a 20 percent initial rating for the Veteran's service-connected back disorder.  In a November 2017 decision, the RO granted the Veteran service connection for well-healed scars, right ankle, at an initial non-compensable rating.  The Veteran has not filed a notice of disagreement regarding either of those decisions and the time period for such a filing has not expired.  The Board therefore does not have jurisdiction over the rating aspects of those decisions.  

There has been substantial compliance with the Board's remand instructions with respect to the increased rating claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's residuals of a right knee stress fracture are characterized by noncompensable limitation of motion with pain.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right knee stress fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for residuals of right knee stress fracture at an initial rating of 10 percent under Diagnostic Code 5261 from November 10, 2000.  On February 26, 2007, the Veteran filed a claim for an increased rating.  In a March 2008 decision, the RO denied the Veteran's claim.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

When degenerative arthritis is established by x-ray findings and limitation of motion is noncompensable, a rating of 10 percent is appropriate for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Diagnostic Code 5256 governs ankylosis of the knee.  38 C.F.R. § 4.71a.  A 30 percent rating is appropriate for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Id.  A 40 percent rating is appropriate for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  Id.  A 50 percent rating is appropriate for ankylosis of a knee between 20 degrees and 45 degrees.  Id.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  Id.  

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.  

Diagnostic Code 5260 governs limitation of flexion of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  Id.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  Id.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 governs limitation of extension of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted for leg extension limited to five degrees.  Id.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  Id.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Id.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  Id.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  Id.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.  

Diagnostic Code 5262 governs impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for malunion of the tibia and fibula with slight knee or ankle disability.  Id.  A 20 percent rating is appropriate for malunion of the tibia and fibula with moderate knee or ankle disability.  Id.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  Id.  A 40 percent rating is appropriate for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Id.

A knee disorder can receive separate ratings based on symptoms related to arthritis, stability, flexion, and extension.  Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 23-97.  When a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  See VAOPGCPREC 9-98.  Also, a veteran may receive a rating for limitation of flexion only, limitation of extension only, or separate ratings for limitations of both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  See VAOPGCPREC 9-2004.  Finally, "evaluation of a knee disability under [Diagnostic Codes] 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under [Diagnostic Codes] 5258 or 5259, and vice versa."  Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704, at *2-3 (Vet. App. Nov. 29, 2017).

Regarding Diagnostic Code 5256, the evidence does not support a finding of ankylosis of the right knee so as to support a compensable rating.  Two VA examinations specifically indicate that there is no ankylosis in the right knee.  See September 2017 VA knee examination; June 2011 VA examination.  A September 2013 VA general examination mentions ankylosis of the right ankle, but does not mention ankylosis of the right knee.  Other VA examinations, medical records, and lay statements are silent as to right knee ankylosis.  The weight of this evidence is against a compensable rating under Diagnostic Code 5256.  

Regarding Diagnostic Code 5257, the evidence does not support a finding of recurrent subluxation or lateral instability of the right knee so as to support a compensable rating.  Three VA examinations indicate no recurrent subluxation or lateral instability.  See September 2017 VA knee examination; October 2014 VA knee examination; July 2013 VA knee examination.  Normal stability findings are reported in all four VA examinations where knee stability tests were performed.  See September 2017 VA knee examination; July 2013 VA knee examination; February 2011 VA knee examination; January 2008 VA knee examination.  Consistent with this, the June 2011 VA knee examination reveals no weakness, instability, episodes of dislocation, or episodes of subluxation.  The January 2008 VA knee examination indicates no subluxation.  The weight of this evidence is against a compensable rating under Diagnostic Code 5257.  

During the September 2017 VA knee examination, the Veteran states that he experiences laxity in his right knee.  The Veteran is competent to report this symptom because it is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, the weight of the evidence as a whole, including as reported in the numerous VA examinations discussed above, is against a finding of lateral instability or recurrent subluxation so as to support a compensable rating under Diagnostic Code 5257.  

Regarding Diagnostic Codes 5258 and 5259, for the right knee, the evidence does not support a finding of effusion into the joint or cartilage removal so as to support a compensable rating under either code.  Four VA examinations specifically indicate that there is no right knee effusion.  See September 2017 VA knee examination; June 2011 VA knee examination; October 2009 VA knee examination; January 2008 VA knee examination.  Other medical records, VA examinations, and lay statements are silent as to joint effusion or cartilage removal.  The weight of this evidence is against a compensable rating under Diagnostic Code 5258 or 5259.  

Regarding Diagnostic Codes 5260 and 5261, although the Veteran is rated for limitation of extension under Diagnostic Code 5261, the medical evidence of record consistently demonstrates normal extension and non-compensable limitation of flexion.  Four VA examinations indicate normal flexion and extension for the right knee.  See September 2017 VA knee examination; October 2014 VA knee examination; July 2013 VA knee examination; February 2011 VA knee examination.  Consistent with this, a June 2015 private medical record notes normal range of motion for bilateral hips and knees.  A June 2011 VA knee examination reveals flexion of 0 to 90 degrees and normal extension.  An October 2009 VA knee examination indicates flexion of 0 to 130 degrees and normal extension.  There is evidence of painful motion and popping, as contained in these records and the April 2014 hearing transcript.  

None of these records support a compensable rating based on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261.  The presence of painful motion with non-compensable limitation of motion, be that due to extension or flexion, is consistent with the Veteran's current rating of 10 percent.  See 38 C.F.R. § 4.59.  The Veteran is not entitled to a higher schedular rating.  

Regarding Diagnostic Code 5003, from July 5, 2013, the evidence supports a diagnosis of degenerative arthritis of the right knee.  There is a specific indication of no arthritis of the knees in a VA medical record dated October 15, 2009, and a VA examination dated October 26, 2009.  VA examinations dated February 2011 and June 2011 do not indicate arthritis of the knees.  A VA knee examination dated July 5, 2013, is the first medical record to report arthritis of the right knee.  Arthritis is also identified in an October 2014 VA knee examination.  While a September 2017 VA knee examination states that there is no right knee arthritis, the evidence as a whole supports a diagnosis of arthritis of the right knee.  

Unfortunately, however, the Veteran's arthritis does not provide a basis for a higher or separate rating.  The only compensable symptom associated with arthritis is painful motion, for which the Veteran is already being compensated under Diagnostic Code 5261.  To compensate the Veteran for the same symptom under different Diagnostic Codes would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  

The Veteran is also not entitled to a higher rating under DeLuca.  As already noted, the Veteran is already being compensated for painful motion under 38 C.F.R. § 4.59.  Aside from this, there is no additional non-compensated motion that can form the basis of an increased rating and no limitation of motion that the Veteran is not already being compensated for.  To compensate the Veteran for the same painful motion under 38 C.F.R. § 4.59 and DeLuca would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  

Likewise, prohibitions regarding pyramiding preclude compensation for painful motion under Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70; 38 C.F.R. § 4.59.  In compliance with the Board's prior remand, the September 2017 VA examination addresses this type of painful motion.  But because the Veteran is already being compensated for his painful noncompensable motion, additional compensation for the same symptomatology under Correia or on any other basis would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right knee stress fracture is denied.


REMAND

On June 18, 2012, the Veteran filed a claim of entitlement to individual unemployability (TDIU).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  For such claims, if an increase in disability occurred one year prior to the claim, the increase is effective as of the date the increase is "factually ascertainable."  38 C.F.R. § 3.400(o).  In light of this provision and Dalton, the Board will consider evidence within the one-year period preceding the date of receipt of a claim for TDIU.  

A remand is required to clarify the Veteran's employment history since June 2012.  A June 2011 VA knee examination indicates that the Veteran owns his own tattoo parlor.  According to the Veteran's June 2012 TDIU application, from 2006 to June 2012, the Veteran worked 5-10 hours a week as a tattoo artist.  

The Veteran's work status from June 2012 is unclear.  According to a June 2012 VA ankle examination, the Veteran's tattoo parlor shut down due to lack of customers.  A July 2013 VA examination indicates that the Veteran is working, but does not state in what capacity.  An October 2014 VA knee examination notes that the Veteran's past employment was as a tattoo artist, but states that he has not worked since 2012.  A June 2015 VA medical note indicates that the Veteran was a Kendokai (Japanese fencingsport) instructor for several years, "continued martial arts through 2014 by record," and was still doing martial arts in June 2015.  According to an August 2015 lay statement, the Veteran is working 25 hours a week doing concession food sales and tattooing.  Given the conflicting confusing record of his employment from June 2012 to August 2015 and the lack of evidence of employment from August 2015 to the present, additional clarification regarding the Veteran's work history is required before the Board can properly assess the Veteran's claim.  

VA treatment records to January 28, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 29, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These medical records may help the Board to better assess the impact of the Veteran's service-connected disorders on employability.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from January 29, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Ask the Veteran to provide:

a. More specific information, to the best of his ability, regarding his work history as a tattoo artist, martial arts instructor, concession salesman, and any other position since June 18, 2012, including beginning and end dates of such positions; and 

b. Evidence of his income from 2012 to the present.  

3. Ask the Veteran if he has applied for Social Security disability benefits.  If he has, obtain the records pertinent to the claim for Social Security benefits.
   
4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


